Citation Nr: 1708236	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1979 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over this case is with the RO in Houston, Texas.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In November 2015, the Board remanded the Veteran's claim for additional development; it has since returned for further appellate review.

As noted in the November 2015 remand, the issue of entitlement to service connection for polyps has been raised by the record in a January 2013 record but it still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

Resolving all reasonable doubt in her favor, the Veteran's hypertension is etiologically related to her military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition to the general elements for service connection noted above, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, unless clearly attributable to intercurrent causes or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic. 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her currently-diagnosed hypertension had its onset during military service.  Specifically, in her October 2006 claim for service connection, she indicated that hypertension had its onset in 1998, while on active duty. 

According to publically available information from the National Institutes of Health and the National Heart, Lung, and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120 to 139 or a diastolic of 80 to 89.  Stage one hypertension is a systolic of 140 to 159 or a diastolic of 90 to 99, and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart Lung, and Blood Institute (2003).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Pertinent evidence of record includes the Veteran's service treatment records and post-service treatment records.

Initially, the Board notes that the Veteran's post-service treatment records, as well as the February 2016 VA examiner, note a diagnosis of chronic hypertension.

The Veteran's service treatment records document a number of blood pressure readings throughout her final two years of military service that indicate both prehypertension and stage one hypertension.  For example, in July 1998, her blood pressure was 136/84.  Two months later, her blood pressure was 145/96.  In September 1998, a service treatment record noted hypertension, and indicated that a five day blood pressure check revealed systolic readings from 140 to 147, and diastolic readings in the 80s.  In January 1999, her blood pressure was 144/73, and in April 1999, it was 143/85.  During the Veteran's June 1999 discharge examination her blood pressure was 125/83.  In July 1999, it was 144/83, and in September 1999, it was 137/91.

Furthermore, her post-service treatment records, including records dated less than one year after her discharge, also reflect blood pressure readings indicating both prehypertension and stage one hypertension.  In May 2000, her blood pressure was 154/84, in January 2001, it was 154/84, and in February 2000, 143/85.  In August 2001, her blood pressure was 157/99.  Subsequent blood pressure readings from 2001 and 2002 document blood pressure readings that meet the definition of stage one hypertension, and in May 2002, and the Veteran was finally diagnosed with hypertension. 

In sum, the service treatment records and post-service treatment record demonstrate sufficient symptomatology, namely diastolic blood pressure readings above 90 and systolic blood pressure readings above 140, to demonstrate an onset and continuity of symptoms related to hypertension during and after the Veteran's active duty service.  The Board notes that, while some blood pressure readings both prior to discharge and following discharge do not meet VA's definition of hypertension, as noted above, under 38 C.F.R. § 3.303(b), even when the chronicity of disorder is not shown in service, continuity of symptomatology is still sufficient to establish service connection for a chronic disability within the meaning of 38 C.F.R. § 3.307.  Thus, these readings are nevertheless sufficient to demonstrate a continuity of symptoms, namely elevated blood pressure readings during and immediately following service.

Because a chronic disability, hypertension, was demonstrated during the Veteran's military service and within one year of her discharge, and because that same disability was manifest during the appeal period, the Board finds that hypertension is related to her military service.  Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hypertension are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


